Citation Nr: 1017280	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted, in pertinent part, the 
Veteran's claim of service connection for bilateral hearing 
loss and assigned a 10 percent rating.

In October 2009, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's remand directives.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 56 dB and a speech recognition 
score of 80 percent and his left ear hearing loss is 
manifested by an average pure tone threshold of 59 dB and a 
speech recognition score of 80 percent.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for bilateral 
hearing loss is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In May 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for a higher 
initial rating for bilateral hearing loss originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  
In any event, the Veteran received Vazquez-Flores notice in 
September 2008. 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2007 
VCAA notice letter was issued prior to the September 2007 
rating decision currently on appeal; thus, this notice was 
timely.  Because the Veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for bilateral hearing loss, and because 
the Veteran's higher initial rating claim for bilateral 
hearing loss is being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
bilateral hearing loss.  The Board notes that the Veteran's 
December 2009 VA examination also addressed the effect of his 
service-connected bilateral hearing loss on his activities of 
daily living.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected bilateral hearing loss 
currently is evaluated as 10 percent disabling.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  Where impaired 
hearing is service connected in only one ear, the non-service 
connected ear will be assigned a Roman numeral I rating 
purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
August 2007, November 2008, and December 2009.  

The August 2007 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 25, 50, 60, 65, and 80 decibels, respectively, 
for an average over the four frequencies of interest of 64 
decibels.  Pure tone thresholds in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 25, 40, 60, 70, and 75 
decibels, respectively, for an average over the four 
frequencies of interest of 61 decibels.  Speech audiometry 
test results revealed speech recognition ability of 76% in 
the right ear and 80% in the left ear.  These results show 
that the Veteran does not have exceptional hearing loss in 
either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
August 2007 measurements results in assignment of Roman 
Numeral IV to the right ear and Roman Numeral IV to the left 
ear, for the purpose of determining a disability rating.  A 
10 percent rating is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row IV with column IV.

Additional VA testing was done in November 2008.  The 
November 2008 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 20, 40, 55, 60, and 65 decibels, respectively, 
for an average over the four frequencies of interest of 55 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 76 percent in the right ear.  Test 
results of pure tone thresholds in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 20, 35, 60, 65, and 70 
decibels, respectively, for an average over the four 
frequencies of interest of 58 decibels.  Speech audiometry 
test results revealed speech recognition ability of 80 
percent in the left ear.  These results show that the Veteran 
does not have exceptional hearing impairment in either ear as 
contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2008 
measurements results in assignment of Roman Numeral IV to the 
left ear and Roman Numeral IV to the right ear, for the 
purpose of determining a disability rating.  A 10 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row IV with column IV.

The Veteran was afforded a third VA examination in December 
2009.  The December 2009 examination yielded test results of 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 20, 40, 60, 60, and 65 decibels, 
respectively, for an average over the four frequencies of 
interest of 56 decibels.  Pure tone thresholds in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 40, 60, 
65, and 70 decibels, respectively, for an average over the 
four frequencies of interest of 59 decibels.  Speech 
audiometry test results revealed speech recognition ability 
of 80% in the right ear and 80% in the left ear.  These 
results show that the Veteran does not have exceptional 
hearing loss in either ear as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the December 2009 
measurements results in assignment of Roman Numeral IV to the 
left ear and Roman Numeral IV to the right ear, for the 
purpose of determining a disability rating.  A 10 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row IV with column IV.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for bilateral hearing loss.  The Board notes 
initially that the August 2007, November 2008, and December 
2009 audiological test results do not provide for assigning a 
disability rating in excess of 10 percent for the Veteran's 
service-connected bilateral hearing loss.  The Board also 
notes that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the Veterans Court held that, in addition to dictating 
objective test results, a VA audiologist must describe fully 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Here, 
the December 2009 VA examiner noted that the Veteran reported 
that his difficulty hearing caused him embarrassment.  This 
clinical finding shows that the VA examiner considered the 
functional effect of the Veteran's hearing impairment on his 
daily life.  The VA examiner also noted in December 2009 that 
a hearing loss disability such as the Veteran's would not 
prevent gainful employment and the Veteran currently wore 
hearing aides that were suitable for his current audiological 
evaluation results.  Additionally, the Veteran talked about 
the effects of his hearing impairment in a written statement 
in which he opined that his hearing impairment has prevented 
him from advancing in his chosen profession because he cannot 
understand what people are saying when they talk to him.  
Because the Veteran's objective hearing test results do not 
merit assigning an initial rating greater than 10 percent, 
and because VA has considered the functional effects of the 
Veteran's service-connected bilateral hearing loss, the Board 
finds that the criteria for an initial rating greater than 
10 percent for bilateral hearing loss are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected bilateral 
hearing loss.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral hearing loss are not 
inadequate in this case.  Application of the hearing criteria 
to the Veteran's objective hearing test results at each of 
his VA examinations results in no more than an initial 
10 percent rating for service-connected bilateral hearing 
loss.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected bilateral hearing loss.  Moreover, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent 
hospitalization.  Although it is not entirely clear from a 
review of the record whether the Veteran currently is 
employed, he reported at his VA examination in August 2007 
that he had been a carpenter "on and off" since 1949.  The 
Veteran did not report, and the evidence does not show, that 
he is unemployed as a result of service-connected bilateral 
hearing loss or that this disability has impacted his work as 
a carpenter.  The VA examiner subsequently noted in December 
2009 that the Veteran's current bilateral hearing loss would 
not render him unemployable and he wore hearing aids which 
were appropriate for his level of hearing impairment.  
Although the Veteran has reported that his service-connected 
bilateral hearing loss is "embarrassing" (as noted on VA 
examination in December 2009), there is no indication that it 
interferes with his work as a carpenter.  There further is no 
indication in the record that the Veteran has been 
hospitalized frequently for his service-connected bilateral 
hearing loss.  In light of the above, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
bilateral hearing loss is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


